Citation Nr: 1634904	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  10-31 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for right anterior compartment syndrome (claimed as pain in lower leg/ankle).

2. Entitlement to service connection for bilateral shin splints (claimed as a bilateral foot condition).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active duty in the United States Army from December 1985 to November 1990, with additional service in the Army National Guard, to include inactive duty for training (INACDUTRA) in November 2004.  

These matters come before the Board of Veterans' Appeals  (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran testified at a hearing conducted by the undersigned Veterans Law Judge in March 2016. A transcript of the hearing has been associated with the Veteran's VA claims file.

The Veteran submitted a VA Form 21-8940 Application for Increased Compensation Based on Unemployability in June 2016, but this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).
 

FINDINGS OF FACT

1. The preponderance of the evidence of record shows that the Veteran's currently diagnosed right anterior compartment syndrome is related to service.

2. The preponderance of the evidence of record shows that the Veteran's currently diagnosed bilateral shin splints are related to service.


CONCLUSIONS OF LAW

1. Right anterior compartment syndrome was incurred in active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2. Bilateral shin splints were incurred in active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service connection for right anterior compartment syndrome and bilateral shin splints as a result of an injury sustained while on INACDUTRA. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Active military, naval, or air service includes any period of  INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2014); 38 C.F.R. § 3.6(a) and (d) (2015). 

With respect to evidence of a current disability, multiple post-service VA treatment records include a diagnosis of both right anterior compartment syndrome and bilateral shin splints. 

On November 7, 2004, during INACDUTRA, the Veteran was participating in a two-mile run in a physical readiness test and experienced pain in the front of his lower leg (shin.)  A January 2011 Line of Duty Determination shows that the pain in the lower leg following the November 7, 2004, injury was incurred in the line of duty.  Moreover, the Veteran testified that he experienced pain in his legs, greater on the right, while running while on duty with the National Guard. See Board Hearing Transcript (Tr.) at 3-4.  Clinical records within the Veteran's service treatment records show complaints of pain in both legs and a diagnosis of bilateral shin splints later in November 2004.  Therefore, an in-service injury has clearly been demonstrated.

The Veteran further reported that this pain continued over the twelve years since the injury in the line of duty during INACDUTRA. See Tr. at 5. February 2005 clinical records show continuing pain in both shins.  The Veteran was placed on a Physical Profile in September 2005 allowing for the use of crutches and running shoes.  VA outpatient clinical records also show ongoing treatment within the VA healthcare system in 2006 and 2007 for the currently diagnosed lower extremity disabilities.  

Following a July 2008 VA examination, the examiner confirmed the existence of leg pain, but found no objective evidence of shin splints or tibial stress fractures on examination and concluded that the continued leg pain was "not due to any running [activity] he did while on active duty in the year 2004. Therefore, it is less likely as not that his current [symptoms] are related to the problems he had while in service."  The examiner provided no rationale for this conclusion.  Moreover, more recent VA clinical records continue to show ongoing symptoms consistent with those between 2004 and 2007.  February 2013 VA clinical notes show shin splints on his problem list.  An October 2015 VA primary care note shows reports of ongoing symptoms.  He sought treatment in November 2015 with a VA podiatrist for ongoing symptoms.

In sum, while a VA examiner found against a causal connection between the Veteran's in-service injury and his current symptoms, no rationale was provided for this opinion despite the showing of ongoing symptoms over many years.  In contrast, the Veteran's statements both to medical providers and at the time of his hearing show ongoing symptoms since the November 2004 injury during INACDUTRA. The Veteran is certainly competent to report such symptoms and the Board finds no reason to question his credibility.  The preponderance of the available evidence, therefore, supports the Veteran's claims.  Accordingly, service connection for right anterior compartment syndrome and for bilateral shin splints is granted. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right anterior compartment syndrome is granted.

Service connection for bilateral shin splints is granted.



____________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


